The Attorney          General of Texas
                                                     December 31. 1982
MARK WHITE
Attorney General


                                        Mr. Robert 0. Viterna                  Opinion No.MW-559
Supreme   Court Building                Executive Director
P. 0. BOX 12546
Austin, TX. 76711. 2546
                                        Commission on Jail Standards           Re:   Whether county holding
512/475-2501                            P. 0. Box 12985                        rooma   in    separate   court
Telex    910/674-1367                   Austin, Texas   78711                  building are part of jail
Telecopier      51214750266
                                        Dear Mr. Viterna:
1607 Main St., Suite 1400
Dallas. TX. 75201-4709                       You ask whether the Texas Commission on Jail Standards has the
2141742-6944                            authority to require that holding cells in county facilities, separate
                                        and distinct from the county jail, comply with minimum jail standards.
4624 Alberta       Ave., Suite    160
El Paso. TX.       79905-2793
                                             Article 2351. V.T.C.S., enumerates the general powers and
915/533-3464                            responsibilities of the county commissioners and requires that they
                                        "provide and keep in repair court houses, jails and all necessary
                                        public buildings." Article 6872, V.T.C.S., provides that "sheriffs
1220 Dallas Ave., Suite          202
                                        shall have charge and control of the court houses of their respective
Houston.     TX. 77002.6966
7131650.0666
                                        counties, subject to such regulations as the commissioners court may
                                        prescribe...." The specific duties of the county commissioners and
                                        the sheriff with respect to their county jails are governed by article
606 Broadway.        Suite 312          5115.1, V.T.C.S., which created the Texas Commission on Jail
Lubbock,     TX.    79401.3479
                                        Standards. This statute authorizes the Commission on Jail Standards
60+1747-5236
                                        to formulate and enforce minimum jail standards against the county
                                        sheriff and county commissioners for the care, custody,and treatment
4309 N. Tenth, Suite B                  of prisoners and for county jail construction, maintenance, and
McAlle”,     TX. 76501-1685             operation. Article 5115.1, V.T.C.S., in section 2 defines a county
5121662.4547                            jail as "any jail, lockup, or other facility that is operated by or
                                        for a county for the confinement of persons accused or convicted of an
200 Main Plaza, Suite 400               offense."
San Antonio.  TX. 762052797
5121225-4191                                 A statute should be given a fair and sensible construction in
                                        order to carry out the purpose for which it was enacted and should not
 An Equal      Opportunityl             be construed in such a manner as to nullify or defeat its purpose.
 Affirmative     Action     Employer    Citizens Bank of Bryan V. First State Bank of Hearne, 580 S.W.2d 344,
                                        348 (Tex. 1979); Salas V. State, 592 S.W.2d 653, 655 (Tex. Civ. App. -
                                        Austin 1979, no writ); Lopez V. Ramires, 558 S.W.2d 954, 957 (Tex.
                                        Civ. App. - San Antonio 1977, no writ).

                                             The enactment of article 5115.1, V.T.C.S., makes clear the
                                        legislative intent that the Texas Commission on Jail Standards improve
                                        conditions of confinement for county jail inmates.          See Texas
                                                                                                   --




                                                               p. 2050
Mr. Robert 0. Viterna - Page 2     (Mw-559)




Legislative Council, Statutory Standards and Present Conditions in
Texas Jails, Report No. 62-2 (1973). The legislative intent to
improve the conditions of confinement for county jail inmates coupled
wi;h the broad definition of "county jail" leads to the conclusion
that  the Jail Commission has statutory authority to regulate the
conditions of confinement for inmates in a county's custody wherever
they are confined. This would include holding cells whether they be a
part of the jail facility itself or located elsewhere. As long as a
county is utilizing a facility, even if it is a one-room holding cell
in a court's building distinct from the jail, the sheriff and the
commissioners court would be subject to the provisions of article
5115.1, V.T.C.S., and the minimum jail standards promulgated by the
Texas Commission on Jail Standards in the operation and maintenance of
that facility.

                               SUMMARY

            The Texas Commission on Jail Standards is
         authorized under article 5115.1, V.T.C.S., to
         require that holding cells in county facilities,
         separate and distinct from the county jail, comply
         with minimum jail standards.




                                         MARK      WHITE
                                         Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Mary Noel Golder
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Patricia Hinojosa
Jim Moellinger




                                 p. 2051